Citation Nr: 0123389	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis both knees. 

2.  Evaluation of major depressive disorder, currently rated 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from March 1984 to January 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  Degenerative arthritis of both knees is not present.  

2.  Major depressive disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of both knees was not incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for a 50 percent evaluation, and no higher, 
for major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  66 Fed. Reg. 45620 (August 29, 
2001)(to be codified at 38 C.F.R. § 3.156).

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before that date and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the RO sent the veteran in February 2001 a 
letter concerning the VCAA, telling him the reasons his claim 
for service connection was denied and what the RO needed from 
him.  The veteran did not respond.  The RO sent a follow-up 
letter in May 2001.  Again, the veteran did not respond.  The 
VA duty to assist is not always a one-way street; the veteran 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

In addition to the letters sent in 2001, the veteran has been 
notified in the statement of the case of the type of evidence 
needed to substantiate his claim.  Furthermore, as addressed 
further below in the context of the veteran's claim for 
service connection for degenerative arthritis of both knees, 
VA has obtained all treatment records identified by the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Further development and further expending of VA's resources 
is not warranted.  

Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis is presumed to have been incurred in service if it 
is manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Although the veteran seeks service connection for 
degenerative arthritis of both knees, the claims file 
contains no medical evidence suggesting the presence of this 
disorder.  The veteran reported, during a separation 
examination in April 1995, a history of painful knees.  
However, examination revealed normal lower extremities and a 
normal musculoskeletal system.  In November 1998, the RO 
mailed to the veteran a letter requesting evidence pertaining 
to treatment for degenerative joint disease.  The veteran did 
not provide medical evidence of a knee disorder, and post-
service medical records associated with the claims file do 
not document a diagnosis of a knee disorder or findings 
suggestive of a knee disorder. 

During a hearing in April 1999, the veteran complained of 
pain in the knees, which he claimed had been diagnosed as 
crepitus in service.  He also testified that in 1996 a 
private physician, Dr. L., treated him for complaints 
associated with the knees.  He also testified that he did not 
know what, if any, disorder Dr. L. diagnosed, although he 
claimed that Dr. L. prescribed anti-inflammatory medication 
and added that Dr. L. did not order x-ray examination or CT 
(computed tomography) studies, did not opine that the veteran 
would required surgical intervention, and did not place any 
restrictions upon the veteran's activities.  In September 
1999, the veteran's attorney submitted a letter in which he 
indicated that he had requested reports from Dr. L., which 
had not yet been received.  Any such medical records were 
not, thereafter, submitted.  

The claims file contains no medical evidence of arthritis of 
the knees or of any current knee disorder.  Although the 
veteran claims that crepitus of the knees was entered as a 
formal diagnosis during service, service medical records do 
not reveal this to be the case.  A May 1995 report reflects 
diagnoses that include degenerative joint disease of unknown 
origin.  However, that entry does not refer to the knees, and 
there is no other indication that the entry refers to a 
disorder of the knees.  

The veteran has not requested that the VA obtain the 
treatment records of Dr. L., notwithstanding the letter sent 
to the veteran in November 1998 or the letters sent to him in 
2001, and the veteran has not otherwise expressed a 
willingness to authorize the VA to obtain those records.  
Instead, the veteran's attorney indicated that he requested 
the records in question; he has since failed to submit them 
to the RO for consideration.  The veteran's testimony fails 
to suggest that the records contain a diagnosis of a 
disorder, and the veteran's failure to produce the records 
suggests either that they are not available or that they fail 
to contain pertinent information.  In either event, because 
the veteran has failed to provide VA with sufficient 
information to obtain those records (i.e. the address of the 
physician and the appropriate authorization), VA is without 
ability to secure such evidence.  

Although the veteran maintains that he has a current 
disorder, he is not competent to render a diagnosis of a 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Not only is the claims file devoid of a current 
diagnosis, it lacks clinical medical findings pertaining to 
the knees.  Because the claims file does not contain 
competent evidence of disability or of persistent or 
recurrent symptoms of disability, an examination for the 
purpose of determining the nature and cause of a current 
disorder is not warranted.  See Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), section 3, codified at 38 U.S.C. § 5103A(d); 66 
Fed. Reg. 45620, 45631 (August 29, 2001)(to be codified at 
38 C.F.R. § 3.156(b)(4)).  In light of the lack of medical 
evidence suggesting the presence of a current disorder, the 
veteran's claim must be denied.  

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In February 1996, the RO granted service connection and 
assigned a 30 percent rating for "major 
depression/posttraumatic stress disorder".  The 30 percent 
rating remained in effect until April 1999, when the RO 
assigned a 50 percent rating, effective from June 8, 1998, 
for this disability.  Later in April 1999, the veteran's 
attorney suggested that the post-traumatic stress disorder 
(PTSD) and the major depression should be assigned separate 
disability evaluations.  By a rating decision of July 1999, 
the RO continued a 50 percent rating for PTSD and assigned a 
separate 30 percent rating for major depression, effective 
from June 8, 1998.  The veteran has perfected an appeal from 
this assignment of a 30 percent rating for major depression.  
Because the veteran has perfected for appeal only his dispute 
with respect to the 30 percent rating assigned to major 
depressive disorder, the Board limits its decision to that 
issue and does not address the evaluation of PTSD.

Major depressive disorder is evaluated as 30 percent 
disabling under diagnostic code 9434.  The evaluation 
assigned for service connected disability is established by 
comparing the manifestations reflected by the recent medical 
findings with the criteria in the VA's SCHEDULE FOR RATING 
DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 (2000).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
if the disorder results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Treatment records document treatment for major depressive 
disorder, as well as PTSD.  For instance, in February 1998, 
the diagnosis was major depressive disorder, recurrent.  The 
veteran complained at that time of severe depression, sleep 
problems, and decreased interests, as well as of suicidal 
ideation during the previous week, which apparently resolved 
by the time of treatment.  The veteran had no psychotic 
symptoms, and his energy, reportedly, was "ok."  In March 
1998, the veteran reported some improvement in his mood, and 
his energy was good, although his concentration was poor. 

The veteran was admitted for inpatient treatment in August 
1998.  Diagnoses included major depressive disorder, severe, 
without psychotic features, as well as PTSD and alcohol 
abuse.  The veteran's complaints included a depressed mood, 
decreased sleep, decreased appetite, including a 14 pound 
weight loss over the previous three months, decreased 
concentration and energy, hopelessness, worthlessness, 
feelings of guilt about not being able to be close to his 
family, and constant suicidal ideation.  The discharge report 
reflects a (global assessment of functioning) GAF evaluation 
of 25 on admission and a GAF of 55 on discharge.  Treatment 
records associated with the veteran's period of 
hospitalization also reflect a GAF of 20 associated with 
major depressive disorder at one point.  

In September 1998, the veteran was no longer isolating 
himself, as apparently he had been doing prior to his 
hospitalization.  His affect was mildly restricted and his 
mood mildly depressed.  He denied suicidal ideation and 
apparently was engaging in social activities with friends.  

In December 1998, the veteran underwent a VA examination for 
PTSD.  He described his functioning as fair, although he was 
still depressed, reported daily nightmares, and indicated 
that he was bothered by loud noises.  He was casually groomed 
and fully cooperative, although he made little eye contact.  
His moods were anxiety and depression, and affect was 
appropriate to content.  Thought processes were logical and 
tight, and insight, as well a judgment, was adequate.  There 
was no loosening of associations, no confusion, and no gross 
impairment in memory.  The veteran was oriented in all 
spheres, and, although there was considerable suicidal 
ideation, there was no suicidal intent and no homicidal 
ideation.  The diagnosis was PTSD, chronic, and the examiner 
assigned a GAF of 49.  The examiner added that the veteran 
met the criteria for major depressive disorder, but that the 
GAF was based solely on the PTSD symptoms.  

In April 1999, the veteran testified that he suffered from 
symptoms that included flashbacks and depression.  He 
indicated that his symptoms had deteriorated although he also 
indicated that he had not seen the VA counselor "in a 
while."  The veteran indicated that he some times 
experienced flashbacks, mood swings, or panic attacks at work 
and that he would address those by isolating himself and 
regaining his composure.  He indicated that, in 1998, he 
missed four or five days of work as a result of 
depression/post-traumatic stress disorder.  He also indicated 
that he did not socialize much, stayed home after work, and 
did not "go out to eat much." 

The psychologist who performed the VA examination in December 
1998 has since reviewed the claims file again, in response to 
a request by the RO to provide a separate evaluation for 
major depressive disorder.  The examiner concluded, based 
upon a review of the claims file, that the GAF rating for 
major depressive disorder "would appear to be 48."  The 
examiner added that because it was not the focus of his most 
recent examination, it was difficult to be certain of the 
severity of the veteran's depressive disorder, but that it 
did appear to be severe.  

This evidence warrants an evaluation in excess of 30 percent.  
The most recent evaluation of depression as opposed to PTSD 
assigned that disability a GAF of 48.  A GAF of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers), whereas a GAF 
of 41 to 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31 to 40 contemplates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.

According to the examiner, the veteran's disability falls on 
the high-end of GAF scores in the range between 41 and 50.  
The RO has assigned the veteran's separately evaluated PTSD a 
50 percent evaluation based upon a similar GAF score assigned 
to that disability.  The Board, therefore, concludes that 
major depressive disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The GAF score assigned to the veteran's disability and the 
symptoms reported in the claims file, however, do not support 
an evaluation of 70 percent.  Although there is some evidence 
of suicidality, consistent with the GAF evaluation assigned, 
the veteran's disability does not appear to result in 
deficiencies in most areas.  Treatment records and 
examination reports do not refer to the presence of 
obsessional rituals which interfere with routine activities; 
speech which is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Although the veteran has complained of symptoms 
that affect him at work, he has also indicated that these are 
resolved by taking time to compose himself, and, according to 
the veteran's testimony, he has only lost four or five days 
of work during the year as a result of his total psychiatric 
symptoms.  Clinical symptoms and the veteran's own reported 
complaints, thus, suggest an overall disability picture that 
is no more than 50 percent disabling, even when one takes 
together the veteran's symptoms for PTSD and major depressive 
disorder.  

Although an August 1998 discharge report and associated 
hospital records reflect much more significant impairment at 
the time of admission, including GAF scores of 20 and 25, 
this appears to have resolved according not only to the 
discharge GAF assigned, but to subsequent references in 
treatment records.  The Board reads this evidence together 
with the GAF of 48 recently assigned by the examiner to the 
level of disability resulting specifically from major 
depressive disorder in determining that the criteria for a 70 
percent evaluation have not been met.  

Although the examiner, in assigning a GAF of 48, indicated 
that it was difficult to be absolutely certain of the 
separate GAF score for major depression, the examiner's 
comments do not suggest the examiner was unable to form a 
conclusion with at least a reasonable level of certainty.  
Particularly given the fact that other evidence in the claims 
file suggests an overall disability picture that does not 
exceed a 50 percent evaluation even were PTSD and major 
depressive disorder rated together, the Board sees no need 
for additional examination in this area, given the Board's 
disposition of this issue. 



ORDER

Service connection for degenerative arthritis both knees is 
denied. 

A 50 percent evaluation is granted for major depressive 
disorder, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

